Citation Nr: 0028072	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post traumatic stress disorder.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a psychiatric disability.  The RO also 
denied the veteran's claim for service connection for post 
traumatic stress disorder within the same rating decision.  
He filed a December 1997 notice of disagreement, and was sent 
a December 1997 statement of the case.  He then submitted a 
January 1998 VA Form 9, perfecting his appeal.  

The veteran's appeal was initially presented to the Board in 
October 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of generalized 
anxiety disorder which has been rendered by competent medical 
experts.  

2.  The veteran's current generalized anxiety disorder is due 
to or results from stressful events experienced during 
service, according to the medical evidence.  

3.  The veteran does not have a current diagnosis of post 
traumatic stress disorder.  



CONCLUSIONS OF LAW

1.  Service connection is warranted for generalized anxiety 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

2.  Service connection for post traumatic stress disorder is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for various psychiatric 
disabilities, to include post traumatic stress disorder and 
generalized anxiety disorder.  

The veteran's service medical records reflect that he began 
to have trouble completing his electronics training in early 
1972, and was experiencing feelings of homesickness.  He 
received counseling from his superior officers and a military 
chaplain, and threatened to go AWOL and/or possibly commit 
suicide.  He was diagnosed by a military doctor to have a 
passive-dependent personality disorder, and he was separated 
from service in April 1972.  

Subsequent to service, the veteran continued to have feelings 
of anxiety and nervousness.  He sought treatment from his 
private physician in June 1976, and nervousness, with 
"shakes [and] insomnia," was noted.  

He was also afforded a VA psychiatric examination in August 
1976, at which time his reported symptoms included a 
depressed mood, irritability, nervousness, and tension.  The 
examiner described him as uncertain, insecure, and dependent 
upon his father.  A diagnosis of anxiety neurosis with 
elements of depression was given.  

He was hospitalized at a VA medical center in March 1982 
secondary to psychiatric complaints.  He had apparently 
gotten drunk and shot a neighbor's cat, for which he was 
jailed.  A problem with alcohol abuse was noted.  The veteran 
was afforded rehabilitative therapy, and discharged that same 
month.  His diagnoses included alcohol abuse and dysthymic 
disorder with anxiety.  

The veteran's claim for service connection for a psychiatric 
disability was denied by the RO in June 1982, and this denial 
was affirmed by the Board in October 1983.  

In October 1996, the veteran applied to reopen his previously 
denied claim for service connection for a psychiatric 
disability.  He also requested service connection for post 
traumatic stress disorder.  

A December 1996 VA medical examination was afforded the 
veteran.  He complained of anxiety, nervousness, and general 
muscle fatigue.  Chronic anxiety was diagnosed.  

The veteran was examined by a private psychologist in January 
1997, and repeated his usual complaints.  Psychiatric testing 
was administered, and the results suggested he was "likely 
to complain a lot and consider himself to have significantly 
greater and more debilitating problems than actual objective 
findings indicate."  He exhibited a profile indicative of a 
"psychogenic pain disorder  . . . [with] a secondary gain 
component" typical of those seeking disability status.  A 
conversion disorder with mixed presentation was diagnosed.  

A VA psychiatric examination was afforded the veteran in 
April 1997.  He stated that military personnel placed 
tremendous pressure on him during service, and he suffered a 
nervous breakdown.  Since that time, he has had difficulty 
coping with any sort of stress or pressure, and has been 
unable to maintain consistent employment.  The examiner 
diagnosed him with an anxiety disorder, not otherwise 
specified, with depressive features, and a personality 
disorder, not otherwise specified, with immature and 
dependent features.  

The veteran was again examined by VA medical personnel in 
September 1997.  He continued to report feelings of anxiety 
and depression which he attributed to the stresses placed on 
him during service.  The examiner did not think the veteran's 
claimed stressors met the criteria for a diagnosis of post 
traumatic stress disorder, as he did not experience any 
threats of death or serious injury; however, the examiner did 
find evidence of anxiety and personality disorders.  

The RO considered this medical evidence and issued an October 
1997 rating decision denying the veteran's application to 
reopen his previously denied claim for service connection for 
a psychiatric disability.  Service connection for post 
traumatic stress disorder was also denied.  The veteran 
responded with a December 1997 notice of disagreement, 
initiating this appeal.  He was sent a statement of the case 
that same month, and responded with a January 1998 VA Form 9, 
perfecting his appeal.  

The veteran was awarded disability benefits by the Social 
Security Administration in December 1997.  This award of 
benefits was based on a finding of an anxiety-related 
psychiatric disability.  

A private psychiatrist, Dr. N.D., M.D., examined the veteran 
in February 1998 at the request of the VA.  The veteran 
reported problems with concentration, irritability, 
nervousness, and social isolation since service.  The 
examiner diagnosed him with generalized anxiety disorder, 
chronic and severe, and dysthymic disorder, moderately 
severe.  In the examiner's opinion, the veteran's emotional 
difficulties were "highly probable [sic] secondary to the 
stress he experienced . . . in the service."  

The veteran's appeal was presented to the Board in October 
1999.  New and material evidence was found of record, and his 
claim for service connection for a psychiatric disability was 
reopened and remanded to the RO for consideration on the 
merits.  His claim for service connection for post traumatic 
stress disorder was deferred.  

Dr. N.D. submitted a December 1999 written statement 
indicating that when the veteran was examined in February 
1998, the examiner also reviewed copies of the veteran's 
service and post-service medical records.  

The RO considered the veteran's claim on the merits, and 
denied service connection for a psychiatric disability.  The 
prior denial of service connection for post traumatic stress 
disorder was also continued.  This appeal was then returned 
to the Board.  

Analysis
I. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, other than post traumatic stress disorder; 
service connection for post traumatic stress disorder will be 
considered in a separate section of this decision.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, certain 
statutorily enumerated disorders, such as psychoses, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, service 
connection may not be awarded for a personality disorder, as 
such a disorder is not a disease or injury within the meaning 
of applicable laws and regulations.  38 C.F.R. § 3.303(c) 
(1999).  

As a preliminary matter, the veteran's claim was initially 
found to be well grounded by the Board in October 1999.  As 
such, the VA has a statutory duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran alleges that the pressure and stress of service 
resulted in his current anxiety disorder.  For the reasons to 
be discussed below, service connection is warranted for a 
generalized anxiety disorder.  

The veteran's current diagnosis of a generalized anxiety 
disorder is clear; such a diagnosis is reflected by both the 
December 1996 and April 1997 VA psychiatric examinations, and 
the February 1998 private psychiatric examination.  
Additionally, no evidence to the contrary is of record.  
Next, according to the February 1998 private examination 
report, the veteran's current anxiety disorder is "highly 
[probably] secondary to the stress he experienced . . . in 
the service."  In reaching this conclusion, Dr. N.D. both 
personally examined the veteran and reviewed service and 
post-service medical records.  As this medical opinion was 
rendered by a competent medical expert, and is uncontradicted 
by the remainder of the record, it is accepted by the Board.  

The veteran's service medical records do reflect some 
evidence of a psychiatric disability.  The veteran sought 
counseling for problems of "nerves," and he threatened 
suicide on several occasions.  While he was diagnosed only 
with a personality disorder at the time, it is at least as 
likely as not that, as suggested by Dr. N.D., the veteran was 
exhibiting the early manifestations of an anxiety disorder.  
See 38 U.S.C.A. § 5107(b) (West 1991).  Hence, service 
connection for generalized anxiety disorder is warranted 
based on the evidence of record.  

II. Service connection - Post traumatic stress disorder

The veteran also seeks service connection for post traumatic 
stress disorder.  However, the preliminary requirement for 
establishing entitlement to any VA benefit is that the 
applicant submit a claim which is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The U. S. 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

A well grounded claim for service connection for post 
traumatic stress disorder requires medical evidence of a 
current disability, lay evidence of an in-service stressor, 
and  medical evidence of a nexus between the claimed stressor 
and the current diagnosis.  See Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  For the reasons to be discussed below, 
the veteran's claim for service connection for post traumatic 
stress disorder is not well grounded, and must be denied.  

While the veteran has been afforded numerous VA and private 
psychiatric examinations since his separation from service, 
none of these examinations resulted in a current diagnosis of 
post traumatic stress disorder.  A VA examiner explicitly 
considered the possibility of such a diagnosis while 
examining the veteran in April 1997, but concluded that the 
veteran's claimed stressors did not meet the criteria for a 
diagnosis of post traumatic stress disorder, as he did not 
experience any threats of death or serious injury while in 
service.  Likewise, the remainder of the medical evidence of 
record does not contain a diagnosis of post traumatic stress 
disorder.  

The veteran has himself alleged that he has post traumatic 
stress disorder; however, as a lay person, he is not 
qualified to render a current medical diagnosis.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].   
Thus, the record as presented to the Board is devoid of any 
current diagnosis of post traumatic stress disorder.  "In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of current diagnosis, the veteran's 
claim for service connection for post traumatic stress 
disorder is not well grounded and must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

1.  The veteran is granted service connection for generalized 
anxiety disorder.  

2.  The veteran is denied service connection for post 
traumatic stress disorder.  



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

